DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 04/06/2021 has been entered and fully considered. Claims 1-13 and 15-19 are pending, of which claims 1, 4 and 16 are currently amended. Claim 14 is cancelled. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is maintained using a modified interpretation of the references. This action is final.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0067670 A1 (Enomoto) in view of in view of US 2011/0076547 A1 (Shin), US 2017/0346064 A1 (Fukuoka) and US 2010/0297484 A1 (Kim).

    PNG
    media_image1.png
    651
    447
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    835
    429
    media_image2.png
    Greyscale

Regarding claims 1-10 and 15-19, Enomoto discloses a rechargeable battery (energy storage device 10) [0035] comprising an electrode assembly 400 comprising a first electrode (positive electrode 450) and a second electrode (negative electrode 460) [0080] configured with an electrode plate [0081], [0082] and an electrode uncoated region (tab portions 410, 420 formed by stacking projecting portions 411, 421) [0084], [0087], a case (body 111 of container 100) for receiving the electrode assembly 400 and including an opening 112 [0048], a cap assembly (lid 110) combined with the case 111 to seal the opening 112 [0047], [0050], and current collecting members (positive electrode current collector 140, negative electrode current collector 150) electrically connected to respective electrode uncoated region 410, 420 of the electrode assembly 400 [0037], wherein an overlapping region (second connecting 
With respect to claim 1 and dependents thereof, the narrow part extending from the first connecting portion 151 to the second connecting portion 152 is considered to be a part of the claimed first current collecting plate, specifically, the first end thereof, that is narrower than the second current collecting plate 152, such that the planar second current collecting plate 152 is directly connected with a first end of the first current collecting plate 151 along a length direction of the current collecting member 150. With respect to claim 4 and dependents thereof, the narrow part is considered to be a wrinkle portion between the first current collecting plate 151 and the second current collecting plate 152, the wrinkle portion comprising a groove extending in the width direction between the first current collecting plate 151 and the second current collecting plate 152, such that the second current collecting plate 152 is directly connected to the wrinkle portion along a length direction that crosses the width direction. See Fig. 4.
Enomoto does not disclose a second electrode assembly connected to the current collecting members. Shin however teaches providing a plurality of electrode assemblies 110 in a 
Enomoto does not disclose that the welded portions are arranged between the cap assembly and an outer surface of the second current collecting plate defining the overlapping regions of the second current collecting plate. Fukuoka however teaches that a space in which a current collector plate 18 is disposed can be secured when a first positive electrode lead 14a and a second positive electrode lead 14b are bent onto the outer surface of the current collector plate 18 so as to be connected thereto by welding [0021] between the outer surface of the collector plate 18 and a sealing body 23 [0020]. See Figs. 1, 3. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to arrange the welded portions of Enomoto between the cap assembly and an outer surface of the current collecting member defining the overlapping regions of the current collecting member, as in Fukuoka, with the reasonable expectation of securing a space in which the current collecting member is disposed.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In Gardner v. TEC Syst., Inc., 725 F.2d 13, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)38, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 11, Enomoto and Shin further disclose that the first electrode assembly and the second electrode assembly are respectively spirally wound with respect to a winding axis, and are inserted into the case in a direction parallel to the winding axis. See Fig. 2 of Enomoto and Figs. 1B, 1D of Shin.

Regarding claim 13, although Enomoto does not specifically teach that the second uncoated region of the first electrode assembly and the second uncoated region of the second electrode assembly are bent in opposite directions to face each other, the claimed arrangement would have been obvious to one or ordinary skill in the art as a matter of design choice, because Enomoto teaches that a positional relationship of the tab portions is not particularly limited and may be formed such that the tab portions project in different directions [0123].

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. The applicant argues that Enomoto does not teach a planar second current collecting plate that includes an overlapping region that overlaps and is welded to a welded portion of the tab portion as claimed, because in Enomoto the second connecting portion 152, not the first connecting portion 151, is welded to the tab portion. In response to applicant’s amendment, the rejection has been modified so that instead of the first connecting portion 151, Enomoto’s second connecting portion 152 is now considered to be equivalent to the claimed second current collecting plate. Therefore, Enomoto does teach the second current .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727